Citation Nr: 1612818	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-23 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic sinusitis.

2. Entitlement to service connection for chronic sinusitis.



ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1991 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2013 rating decision issued by the Regional Office (RO) in Louisville, Kentucky.

The Veteran requested a hearing in conjunction with her appeal, and a hearing was scheduled in April 2015. The Veteran failed to appear for that hearing, and her hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1. In a decision dated September 1994, the RO denied the Veteran's claim to service connection for chronic sinusitis. The Veteran was notified of the decision and did not appeal.

2. Evidence added to the record since the unappealed September 1994 rating decision denying entitlement to service connection for chronic sinusitis is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.

3.  Clear and unmistakable evidence of record shows that chronic sinusitis existed prior to service and was not aggravated therein.


CONCLUSIONS OF LAW

1. The September 1994 rating decision denying service connection for chronic sinusitis is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2. New and material evidence has been presented to reopen a claim of entitlement to service connection for chronic sinusitis. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The criteria for service connection for chronic sinusitis have not been met. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. In July 2012, VA notified the Veteran of the information and evidence needed to substantiate her claim, to include notice of what new and material evidence means, notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain, and how disability ratings and effective dates are assigned. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes her contentions, as well as both VA and private treatment records and examination reports. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record. 38 C.F.R. § 3.156(a). The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence received since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

This appeal arises out of the Veteran's claim that her sinusitis has worsened since her discharge from service in November 1993. 

The Veteran submitted an original claim for service connection for chronic sinusitis in June 1994. Prior to service, the Veteran underwent nasal surgery in 1990 to correct a deviated septum. In June 1992, she underwent revisionary septoplasty surgery. The Veteran denied any additional sinus problems during her separation examination.

In a July 1994 VA examination, the examiner noted that the Veteran's sinus problems began prior to service, her pre-service surgery to correct a deviated septum, as well as the in-service revisionary surgery. The examiner's impression was that the Veteran suffered from sinusitis, but additional X-rays revealed that her paranasal sinuses were well aerated, and that there were no air fluid levels or significant mucosal thickening present. 

The September 1994 rating decision denied the Veteran's claim, reasoning that the Veteran's deviated septum and sinus problems existed prior to service, and there was no evidence to support a finding that the Veteran's condition worsened or was aggravated during service.

The Veteran was notified, did not appeal the decision, and new and material evidence was not received within a year of that decision. Thus, the September 1994 rating decision is final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

Subsequently, in December 2011, the Veteran submitted a request to reopen the claim of entitlement to service connection for chronic sinusitis, contending that her nasal septum perforated again in 1997 and that she still suffers from chronic sinus infections. 

In support of the Veteran's claim, she submitted prenatal private medical records from Dr. Eric Lindsley which appear to show that she was treated for sinus problems and prescribed antibiotics in January 1994. Additionally, the Veteran submitted a February 2013 computerized tomography (CT) scan by Dr. Daniel Akin which demonstrated that the Veteran's maxillary, ethmoidal, sphenoidal, and frontal sinuses appeared normal. However, Dr. Akin determined that the Veteran's nasal septum was deviated and that she suffered from moderate turbinate hypertrophy. 

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for entitlement to service connection for chronic sinusitis has been received. The Veteran's claim for service connection was denied because the Veteran's sinus problems existed before service and there was no evidence of worsening or aggravation. However, the Veteran has since submitted private medical records which appear to show that she was treated for nasal congestion and prescribed antibiotics in January 1994, soon after she was discharged. The Veteran has also stated that she continues to have respiratory and nasal problems and the February 2013 CT scan by Dr. Akin demonstrates that the Veteran has obstructed nasal passages and is also suffering from a deviated septum. 

Accepting the credibility of this evidence for the limited purpose of determining whether new and material evidence has been received to reopen the claim, see Justus v. Principi, 3 Vet. App. 510, 513 (1992), the medical records showing a current deviated septum and recent respiratory problems relate to "unestablished fact[s] necessary to establish the claim" because, in September 1994, VA denied the Veteran's sinusitis claim on the grounds that the evidence failed to show an in-service aggravation or worsening of the Veteran's underlying condition. See 38 C.F.R. § 3.156(a). Such evidence is now shown.

It is noted that the RO essentially reopened the claim and also considered the matter on the merits.  As such, the Veteran has had an opportunity to plead her case on the merits and there is no prejudice to her in the Board now going to a decision on the merits.

Chronic Sinusitis

Service connection may be granted for a disability arising from an injury or disease that was incurred in or aggravated during active duty service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

Basic requirements for service connection are (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the disability and service. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As indicated, claims can be based upon aggravation of a pre-existing condition.
A Veteran is presumed to have been in sound condition when accepted for service. See 38 U.S.C.A. § 1111. That presumption is rebutted if a disorder is noted at service entrance, or where clear and unmistakable evidence shows that disability pre-existed service and was not aggravated by such service. 38 C.F.R. § 3.304(b) (2015). 

For pre-existing conditions, in-service aggravation is assumed to have occurred when there is an increase in disability in-service, unless due to the natural progress of the disease. 38 C.F.R. § 3.306(a) (2015). 

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted. First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service. Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service. VAOPGCPREC 03-2003 (July 16, 2003). Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition. See Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

As noted above, the Veteran had nasal surgery prior to entering service, although the surgery was not referenced in her entrance examination. The Veteran's service treatment records reveal that she complained of and was treated for respiratory issues in late 1991 and early 1992. The Veteran then underwent successful revisionary nasal surgery in June 1992 and did not note any nasal problems during her exit examination.

In June 1994, the Veteran filed her original claim. During the Veteran's July 1994 examination, the examiner noted the Veteran's pre-service nasal surgery, as well as her June 1992 corrective nasal surgery. The Veteran complained of chronic sinusitis problems, including headaches, sinus pressure, and frequent post-nasal drainage. The Veteran also mentioned that she was prescribed antibiotics for acute sinusitis several months ago, used aspirin to treat her headaches, and occasionally used saline drops. The examiner also conducted an X-ray of the Veteran's sinuses, which were found to be well-aerated and normal.

The Veteran underwent a second in-person examination in July 2013, in which the examiner had full access to the Veteran's file. The examiner noted that the Veteran did not recall whether she had been seen for sinus or nasal problems within one year of her separation from the military, but found that the Veteran has since suffered from several non-incapacitating episodes of sinusitis in the past 12 months. The examiner also reviewed the Veteran's prior nasal surgeries, January 1994 treatment record, and February 2013 CT scan. Ultimately, the examiner determined that the Veteran's condition, "which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its normal progression by an in-service injury, event, or illness." The examiner based this determination on the fact that the Veteran's sinuses appeared normal and that there was "no additional documentation in 1994 or within her first year of separation to support a nexus of a sinus condition with permanent aggravation or aggravation of the sinus condition beyond its normal progression, [and] it is less likely than not that this condition is due to or aggravated by military service."

Similarly, in an August 2014 examination, the examiner noted the Veteran's prior nasal surgeries. The examiner also reviewed the Veteran's January 1994 treatment records, which seem to show that the Veteran was prescribed antibiotics for nasal congestion and pain in her sinuses, but the examiner determined that this treatment was for an acute condition. Ultimately, the examiner determined that there was no objective evidence of a permanent aggravation of her sinus condition either in-service or within one year of separation.

Thus, the Board finds that after a complete review of the record, there is clear and unmistakable evidence that shows the Veteran's sinusitis existed prior to service, as documented by her 1990 nasal surgery.

While the Veteran is competent to report symptoms such as congestion and sinus pressure, her lay assertions offer little support for the claim. See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007). 

To the extent that the Veteran may be claiming that she has had sinus problems since service, the Board finds that such contentions are not credible. In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The Board finds that the Veteran's service treatment records show that she complained of sinus problems and underwent surgery in 1992. There were no additional documented complaints and the Veteran's exit examination did not note any nasal problems. Although the Veteran complained of additional sinus problems in 1994, the treatment was determined to be for an acute condition, and an X-ray showed that her nasal passageways were normal. While the Veteran continues to complain of sinus and respiratory problems, the July 2013 and August 2014 VA examiners opined with adequate rationale that the Veteran's sinusitis clearly was not aggravated by active duty.  Rather the surgery appears to have improved the reported symptoms. 

Therefore, in light of the complete evidentiary record, especially the VA examination reports, the Board finds there is clear and unmistakable evidence of record that shows the pre-existing sinusitis was not aggravated by service.

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply. Accordingly, the Board concludes that service connection is not warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for chronic sinusitis is reopened.

Entitlement to service connection for chronic sinusitis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


